Citation Nr: 0637541	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-12 612	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) February 2005 decision 
that denied service connection for liver damage due to 
isoniazid (INH) therapy, a chronic respiratory disorder, 
described as bronchitis, acromioclavicular degenerative 
changes, left shoulder, and for temporomandibular joint (TMJ) 
syndrome. 


INTRODUCTION

The moving party is a veteran who served on active duty from 
May 1982 to January 1986.

This case comes before the Board on motion by the moving 
party alleging CUE in a February 2005 Board decision 
regarding the issue of service connection for the four issues 
cited above.  Reconsideration of this decision was denied in 
April 2005.

The Board must note that it appears the veteran may be 
raising additional issues, including entitlement to an 
increased evaluation for his service connected disorders, to 
educational benefits, and to VA vocational benefits.  The 
Board, however, may not entertain an application for review 
on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, has not 
fully adjudicated any other issues and the Board may not 
unilaterally take jurisdiction of any additional claims.  

The RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time. 


FINDINGS OF FACT

1.  In February 2005, the Board denied the claim of 
entitlement to service connection for liver damage due to INH 
therapy, a chronic respiratory disorder, described as 
bronchitis, acromioclavicular degenerative changes, left 
shoulder, and for TMJ syndrome. 

2.  The Board's decision of February 2005 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were either not considered or were misapplied.


CONCLUSION OF LAW

The Board's February 2005 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
does not apply to CUE cases.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001).  Accordingly, the Board finds that it 
may proceed with the adjudication of this case.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

In the March 2005 motion for revision of the Board decision 
based on CUE, the veteran is not very clear.  The veteran has 
filed a claim of CUE without providing additional argument or 
evidence to support a claim of CUE.  At best, he appears to 
be raising the same issues the Board addressed in February 
2005.  However, as held by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  Nonspecific 
statements that the regulatory and statutory provisions were 
incorrectly applied are insufficient to raise a valid claim 
of CUE under 38 C.F.R. § 20.1404(b).  

In February 2005, the Board found that the medical evidence 
of record does not show a chronic liver disorder that is 
related to the INH therapy during the veteran's military 
service, that bronchitis which was noted during service 
resolved without any residuals as no current pulmonary 
disorder is shown, that left shoulder pain noted during 
service was acute and transitory and is unrelated to 
degenerative changes of the left acromioclavicular (AC) joint 
first identified more than 10 years after the veteran's 
release from service, and that TMJ syndrome was first 
identified many years after the veteran's separation from 
service and is not shown to be related to any incident of 
such service.  Simply stated, the veteran has supplied no 
argument or evidence to support a finding that these findings 
are clearly wrong. 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, which would 
warrant a finding of CUE.  The contentions, at best, amount 
to a disagreement with the outcome of this decision.  The 
moving party has not set forth any valid basis for a finding 
of error or any indication why the result of this decision 
would have been different but for an alleged error.  
Accordingly, the motion must be denied.


ORDER

The motion for revision of the Board's February 2005 decision 
based on clear and unmistakable error is denied.  


                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



